    
February 1, 2011
  
American Scientific Resources, Incorporated
1112 Weston Road, Unit 278
Weston, Florida 33326



Ladies and Gentlemen:
  

Reference is hereby made to (i) that certain Promissory Note, datedOctober 12,
2010 (the “October 2010 Note”) in the initial principal amount of $100,000,
issued by American Scientific Resources, Incorporated (the “Company”), to
Granite Financial  Group, LLC (“Granite”), and (ii) that certain Additional 12%
Secured Promissory Note, dated November 5, 2010 (the “November 2010 Note”, and
together with the October 2010 Note, the “Notes”), in the initial principal
amount of $60,000, issued by the Company to Granite.


The Company and Granite hereby agree to amend the Notes as set forth herein. The
first sentence of Section 1 of the October 2010 Note is amended and restated in
its entirety to read as follows: “Maker shall be required to pay the Payee an
amount in cash, wire transfer or check equal to the principal amount, on or
before April 12, 2011.”Section 1(a) of the November 2010 Note is amended and
restated in its entirety to read as follows: “The full amount of principal and
accrued interest under this Note shall be due on April 12, 2011 (the "Maturity
Date"), unless due earlier in accordance with the terms of this Note.”


For the avoidance of doubt, effective upon issuance of the consideration payable
to Granite hereunder, the Notes shall not be deemed to be in default as of the
date hereof solely as a result of the Company’s failure to pay principal and
interest under the prior existing Maturity Dates which expired prior to the date
hereof but which are amended hereunder.  Granite shall not be deemed to have
waived any other events of default that may exist under the Notes, whether known
or unknown.


Reference is also made to (i) the 12% Convertible Debenture in the original
principal amount of $400,000 issued by the Company to Granite dated May 13, 2010
(the “$400,000 May 2010 Debenture”), (ii) the 12% Convertible Debenture in the
original principal amount of $101,000 issued by the Company to Granite dated May
13, 2010 (the $101,000 May 2010 Debenture”),(iii) the Common Stock Warrant
issued by the Company to Granite dated May 13, 2010, for the purchase of
5,050,000 shares of common stock (the “May 2010 5,050,000 Shares Warrant”), (iv)
the Common Stock Warrant issued by the Company to Granite dated May 13, 2010,
for the purchase of 20,000,000 shares of common stock (the “May 2010 20,000,000
Shares Warrant”), (v) the 12% Convertible Debenture in the original principal
amount of $100,000 issued by the Company to Granite dated July 22, 2010 (the
“July 2010 Debenture” and together with the $400,000 May 2010 Debenture and the
$101,000 May 2010 Debenture, the “Debentures”); and (vi) the Common Stock
Warrant issued by the Company to Granite dated July 22, 2010 (the “July 2010
Warrant”, and together with the May 2010 5,050,000 Shares Warrant and the May
2010 20,000,000 Shares Warrant, the “Warrants”).

 
 

--------------------------------------------------------------------------------

 
  
Granite hereby agrees that the issuance of up to 5,000,000 share of the
Company’s Common Stock to Lantree Consulting Corporation (the “LankTree
Shares”)as well as the issuance of up to 32,000,000 shares of the Company’s
Common Stock to Granite (the “Granite Shares”) shall not require an adjustment
to the Conversion Price of the Debentures or the Exercise Price of the Warrants
nor shall Granite be entitled to additional shares of Common Stock under the
Debentures or Warrants as a result of the issuance of the LankTree Shares and/or
the Granite Shares. Without limiting the generality of the foregoing, Sections
5(b) of the Debentures (Subsequent Equity Sales) and Section 4(b) of the
Warrants (Subsequent Equity Sales) shall not apply with respect to the issuance
of the LankTree Shares and/or Granite Shares.


In consideration of the foregoing, the Company shall issue to Granite 32,000,000
shares of common stock.


Except as expressly modified hereby, the Notes, Debentures, and Warrants remain
in full force and effect.
   
Very truly  yours,
 
GRANITE FINANCIAL GROUP, LLC
 
By:  /s/
Daniel Schreiber
 
Daniel Schreiber, CEO

    
      
AGREED AND ACCEPTED
 
AMERICAN SCIENTIFIC RESOURCES, INCORPORATED
 
By: 
   /s/ Christopher F.  Tirotta
Christopher F.  Tirotta, MD, MBA
CEO, Chairman

 
 
 

--------------------------------------------------------------------------------

 
